DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on March 17, 2022 has been entered.
The amendment of claim 8 has been acknowledged.
In view of the amendment and the eTD filed on March 17, 2022, the 35 U.S.C. 112(b) and Double Patenting rejections have been withdrawn.

Terminal Disclaimer
The terminal disclaimer filed on March 17, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,004,219 has been reviewed and is accepted.  The terminal disclaimer has been recorded and the Double Patenting rejections have been withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant has overcome all of the 35 U.S.C. 112(b) and Double Patenting rejections. The examiner’s statement of reasons for indicating allowable subject matter was also included in the previous Office action mailed on March 2, 2022 (see pages 4-5).
In summary, the prior art of record teaches that it was known at the time the application was filed to detect and track objects by identifying key features in the captured images, using previously-detected features, determining a set of candidate objects presenting potential object 
However, the prior art, alone or in combination, does not appear to teach or suggest determining that re-identification of the tracked first object is needed and in response to the determination, determining candidate identifiers for the tracked first object, wherein the candidate identifiers comprise a subset of identifiers of all tracked objects, the subset comprising possible identifiers of the tracked first object based on a history of movements of the tracked first object and interactions of the tracked first object with the one or more other tracked objects in the space.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO J SHIN whose telephone number is (571)272-9753. The examiner can normally be reached M-F; 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Soo Shin/Primary Examiner, Art Unit 2667